Ellis, J.
In this appeal certain creditors of W. C. Bell, deceased, and the guardian of the estate of his minor son, seek a review of two orders of the superior court for King county, the first made on February 4, 1911, and the second on December 9, 1911, by which certain other claims against the estate of W. C. Bell, deceased, were classified and ordered *500paid as allowances to the widow and as expenses of her last illness, during the process of administration of the estate. The facts are not disputed. The deceased and his wife, Elizabeth Young Bell, were residents of the state of Kentucky. In April, 1910, while they were temporarily in the city of Seattle, W. C. Bell was killed outright in a street car accident, and his wife received injuries from which she died in the fall of 1911, after having been taken back to her home in Kentucky.
It is admitted that, in the fall of 1910, the respondent G. A. C. Rochester was appointed by the superior court of King county administrator of the estate of W. C. Bell. The claims attacked, as improperly classified as allowances to the widow, were all for services rendered to her after her husband’s death. They are as follows: After the accident, the widow was cared for at the Hotel Sorrento and Seattle General Hospital, at each of which places she remained for a considerable length of time. The claim of the Hotel Sorrento on this account was allowed for $746.75, and that of the hospital for $270.75. The respondent Arthur Young, a brother of the widow, made two trips from Kentucky to Seattle to care for his sister and her affairs and the affairs of the deceased, and his claim, for railroad fare, loss of time, and hotel bills, was allowed in the sum of $1,177.42. The claims of the respondents Dr. Davidson and Dr. Shannon were for professional services rendered to the widow during her last illness, and were allowed in the sums of $400 and $1,746.50 respectively. The claim of Louisa Laemrich was for services as a nurse, amounting to $16, and that of Frederick & Nelson for necessaries furnished in the sum of $11.69. The administrator testified that all of these claims were for necessaries and for necessary services and attention rendered and furnished during and on account of the last illness of the widow. No evidence was offered to the contrary.
The statute, Rem. & Bal. Code, § 1466, provides that, if *501the property of the estate, exempt by law from execution, be not sufficient for the support of the widow and minor child or children, the court shall make such reasonable allowance out of the estate as may be necessary for the maintenance of the family according to their circumstances, during progress of settlement of the estate. By § 1467 this allowance is given preference over all other charges, except funeral charges and expenses of administration. Section 1571 makes it the duty of the administrator, as soon as he have in hand sufficient funds, to pay the funeral charges, expenses of last illness, and the allowances made to the family. Under these sections, as construed by this court in In re Murphy’s Estate, 30 Wash. 9, 70 Pac. 109, we think the court was justified in classifying and ordering these claims paid as allowances to the widow. In that case it was held that money expended by the surviving spouse, for household and family expenses and for physicians’ charges on account of the last illness and death of minor children, was properly allowed as a part of the family allowance. The statute makes no distinction as to the character of such allowance as between the widow and the minor children. The humane considerations, which are the evident basis of the statute, are as potent in the one case as in the other. Though the claims were large in amount, there is no evidence that they were exorbitant. The gravity of the widow’s injuries, the long duration of her illness, her great distance from home, and the manifest necessities of her case, are sufficient to account for a large and necessary expense.
The appellants contend that the court was without jurisdiction to enter the orders, except upon the same notice as that provided in Rem. & Bal. Code, § 1562, for final settlement of administrator’s accounts. The admitted facts show that, upon the presentation of these claims, the administrator petitioned the court for an order as to their classification and allowance. On the hearing of this petition, the appellants W. P. Harvey, as guardian, the First National Bank of Har*502rodsburg, and Lee Smock were represented by counsel. The claims of the other appellants had not then been filed, and these other appellants made no appearance. The first order, allowing the claims of the respondents as allowances to the widow, was entered on February 4, 1911. Afterwards, when the claims of the other appellants were presented and it became apparent that the estate would not be sufficient to pay all claims in full, the administrator again petitioned the court for an order classifying the claims and directing the payment of those of the other respondents in preference to those of the other creditors. This petition was served upon Ovid A. Byers, as guardian ad litem for W. C. Bell, Jr., minor heir of the deceased, and as attorney for W. P. Harvey, guardian of the estate of W. C. Bell, Jr., and as attorney for all of the other appellants, with oral notice of the time and place of hearing. On November 16, 1911, the time set for hearing, all of the appellants appeared by the attorney, Ovid A. Byers, and objected to the jurisdiction of the court for lack of sufficient notice. Without waiving this objection, their attorney requested a continuance of the hearing until he coiild communicate with his clients who resided in Kentucky. The continuance was accordingly granted till November SO, 1911. Thereafter it was stipulated between Ovid A. Byers, as guardian ad litem for the minor and as attorney for all of the other appellants, and Ben L. Moore, as attorney for the administrator, that the matter should be heard on December 9, 1911, at which time Ovid A. Byers, as guardian ad litem for the minor and as attorney for the other appellants, appeared and again objected to the jurisdiction. The court overruled the objection and after a full hearing of the evidence as to the claims and the circumstances under which the services were rendered to the widow, made the second order.
It is admitted that all of the appellants had actual notice of the time and place of hearing on the second petition. This accorded every advantage which notice in any form could have *503given. The only purpose of notice in any case is to give an opportunity to be heard. They not only had notice, but appeared and asked for a continuance and afterwards stipulated for the heai'ing. We think that action must be held to constitute a general appearance to the petition, and that they were before the court for all purposes. Probate matters in this state are referred to the superior court, a court of general jurisdiction, and its jurisdiction in. probate may be submitted to in the same manner and is entitled to the same presumptions in its favor as its jurisdiction in any other class of cases. As to the parties before the court, it has the same broad powers to determine the matters at issue, and its determination is entitled to the same weight as in other civil cases. Filley v. Murphy, 30 Wash. 1, 70 Pac. 107; Sloan v. West, 63 Wash. 623, 116 Pac. 272; Alaska Banking & Safe Deposit Co. v. Noyes, 64 Wash. 672, 117 Pac. 492.
But it is argued that all creditors of the estate were interested, and that the court could not acquire jurisdiction to establish any claim as a preferred claim without the same notice to all claimants as required on final settlement. It is true that the supreme court of California has so held. In re Smith's Estate, 122 Cal. 462, 55 Pac. 249. We cannot follow that decision. It may be conceded that the order will bind no one not having notice or appearing at the hearing. But there is no more reason why persons who had actual notice and actually appeared should not be bound than would exist in any other case where the subject-matter is within the jurisdiction of a court of general jurisdiction. Other persons having claims, if there are any, are amply protected by the opportunity to be heard on the final settlement and by the bond of the administrator.
Nor do we find any merit in the contention that these claims should be submitted to the probate court of the state of Kentucky. There is no claim that this is not a proper case for ancillary administration within the state of Washington, and *504there is nothing in the statutes of this state limiting the powers of the court in such a case. Alaska Banking & Safe Deposit Company v. Noyes, supra. Moreover, the appellants are estopped to object upon this ground, since they have filed their own claims in this state and asked their allowance by the administrator here.
The order appealed from is affirmed.
Mount, C. J., Morris, and Fullerton, JJ., concur.